COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00122-CR


Carlos Enrique Casas                     §    From County Criminal Court No. 6

                                         §    of Tarrant County (1410078)

v.                                       §    July 20, 2017

                                         §    Opinion by Justice Gabriel

The State of Texas                       §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s community-supervision order. The trial court’s

community-supervision order is modified to change the assessed court costs to

$295.10, subtracting the $100 emergency-services cost from the $395.10

assessed.   It is ordered that the trial court’s community-supervision order is

affirmed as modified.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel